Russell, J.
Vickers obtained a judgment against Mary J. King, on a promissory note, and caused process of garnishment to issue, directed to Harper. The garnishee denied owing the defendant, and the plaintiff traversed his answer. The issue thus made was tried before a jury, who returned a verdict against the answer. The garnishee complains of the refusal of a new trial.
1. The ground of the motion for a new trial relied on most strongly by the plaintiff in error is that the verdict is contrary to law and without evidence to support it. We have gone carefully over the brief of evidence, for the purpose of ascertaining whether there is sufficient evidence to authorize the jury’s finding, and have concluded that there is. On the issue as to whether the garnishee was indebted in any amount, and, if so, in what amount, the evir *374dence is very much in conflict. Some of the witnesses testified that the garnishee admitted to them an indebtedness to the defendant on the day before the garnishment was issued and served; and there is also evidence that after the garnishment was served, the garnishee paid a debt owing by the defendant to a third person. The circumstantial evidence tending to show that the garnishee-was indebted to the defendant is very strong. “In arriving at a. verdict, the jury, from facts proven, and sometimes from the absence of counter-evidence, may infer the existence of other facts, reasonably and logically consequent on those proved.”
2. The only ground of the amended motion which raises any point for adjudication is as follows: “By way of further ground for new trial, D. L. G. Harper, the garnishee, says, that the court, in charging the jury instructed them, in directing them in what manner to render their verdict, as follows: that if they found in favor of the plaintiff in said case, and against the answer of the-garnishee, the form of their verdict would be, ‘We, the jury, find against the answer;’ whereupon the jury rendered the following verdict, ‘We, the jury, find against the garnishee, D. L. G. Harper, for the amount of the execution in favor of the plaintiff Vickers and against Mary J. King, for principal, interest, and cost/ ” The garnishee complains that this verdict is illegal because it fails to-specify the amount which the jury found against the garnishee,' and because it is too indefinite and uncertain to be the basis of a legal judgment. The original affidavit for garnishment which the jury had before them, and which was a part of the record in the ease,, clearly and plainly shows the amount of the judgment and execution which Vickers held against Mary J. King. The verdict can have no legal significance other than that the jury found against, the garnishee for the sum claimed by the plaintiff. The court could simply look to the papers and enter up judgment against the-garnishee for the amount of the judgment in the main case, together with interest and cost. “Verdicts are to be upheld if capable of legal intendment, and surplusage or immaterial findings included therein may be disregarded; they will be construed in the-light of the pleadings, the issues made by the evidence, and the charge of the court.” Tifton Railway Co. v. Butler, 4 Ga. App. 193 (60 S. E. 1087); Southern Ry. Co. v. Oliver, 1 Ga. App. 734 (58 S. E. 244). Judgment affirmed.